963 F.2d 383
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Deborah VIENS-KORETKO, Plaintiff-Appellant,v.George H. ANDRIES, Jr., Center Director, Department ofVeterans Affairs, Medical and Regional Office Director;Bruce E. Stewart, Assistant Center Director;  Eleanor D.Berberick, Chief, Medical Administration Service;  Wayne H.Davis, Chief, Personnel Service Veterans Administration;Thomas K. Turnage, Administrator of Veterans Affairs;Clarence Thomas, Chairman Equal Employment OpportunityCommission;  DEFENDANTS X-1 through X-10, Defendants-Appellees.
No. 91-8016.
United States Court of Appeals, Tenth Circuit.
May 12, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff-appellant Deborah Viens-Koretko appeals from the final judgment entered in favor of all defendants.   The district court entered judgment following dismissal pursuant to Fed.R.Civ.P. 12(b)(6).   We have carefully reviewed the parties' briefs, as well as the appellate record.   We agree with the analysis of the district court and, therefore, AFFIRM for substantially the same reasons set forth in the district court's order dated February 5, 1991.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3